Citation Nr: 1630974	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent for varicose veins left calf and post phlebitic syndrome (left leg disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2016 supplemental statement of the case references review of VA Medical Center (VAMC) records from May 2010 to December 2015.  The file, however, only contains VAMC records to February 2010.  The Board has determined that the missing records should be associated with the file.  Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of VAMC records from February 2010 to the present should be requested to ensure that the Board has all relevant VAMC records.

The physician of the Veteran's former employer indicated in April 2009 that the Veteran has been awarded Social Security Administration disability benefits.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran from February 2010 to the present.   

All attempts to obtain these records should be documented in the file.

2.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits. 

All efforts must be documented and associated with the file.

3. After records development, the AOJ should consider whether any new records suggest a worsening of the condition such that an additional VA examination is warranted.

4.  After the development requested is completed, readjudicate the claim for an increased rating for the Veteran's left leg disability.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




